DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment received on 20 May 2022. 
Claims 1-4, 8, 13-16 have been amended. No claims have been cancelled. Claims 1-17 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2005/0192592 A1), hereinafter Butler, in view of Garito (US 2005/0277917 A1), hereinafter Garito.

Regarding claims 1 and 12, Butler teaches a handpiece for performing surgery, comprising: 
a first body part slidably engaged with a second body part (See below Annotated Fig. 9: first body part, second body part); 
a first upper rigid member connected to the first body (Fig. 9: palm portion 90c);
a second upper rigid member connected to the second body part (Fig. 9: 90a);
wherein the first upper rigid member is connected to the second upper rigid member at a fulcrum (Fig. 9: threaded retainer 91b, arced slot 90g); 
a back grip extending from the pivot point of the first upper rigid member (Annotated Fig. 9: back grip, see below), 
a finger grip extending from the pivot of the second upper rigid member (Annotated Fig. 9: finger grips, see below):
a lower malleable region, wherein: a first end of the lower malleable region connects to the back grip at an end of the back grip opposite of the first pivot point (Fig. 9: bendable portion 90b; [0055]); 
a second end of the lower malleable region connects the finger grip at an end of the finger grip opposite of the second pivot (Fig. 9); wherein the lower malleable region is more elastic than the first upper rigid member, second upper rigid member, back grip, and finger grip (Fig. 9; [0055]). 
	Butler fails to teach a bipolar electrode connected to the first body part and wherein the upper rigid members are connected to their respective body parts via pivots. 
	However, Garito teaches a bipolar electrode connected to the first body part (Fig. 1: active bipolar tips 24); a first upper rigid member connected to the first body part at a first pivot (Fig. 1: post 112); and a second upper rigid member connected to the second body part at a second pivot (Fig. 1: post 110).
	Butler and Garito are considered analogous to the claimed invention because they disclose handpieces for instruments used for minimally invasive surgical procedures. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Butler to include an electrode assembly at the treatment end of the device. Such a modification is simply the substitution of one known minimally invasive treatment for another known minimally invasive treatment and would yield the predictable result of treating tissue within a patient’s body. Butler discloses the handle relates generally to handles for surgical devices and may be used for other medical purposes ([0002], [0007]). It would also be obvious to one of ordinary skill in the art to connect the upper rigid members to their respective body parts via pivots. Such a modification is simply a substitution of one known method for integrating parts for another known method for integrating parts and would yield the predictable result of allowing the operator to control the surgical instrument during actuation.  



    PNG
    media_image1.png
    487
    579
    media_image1.png
    Greyscale


Regarding claims 2-5, the combination of Butler and Garito teaches wherein: the finger grip forms a front angle with a first perpendicular axis, wherein the first perpendicular axis is perpendicular to an axis of the electrosurgical instrument; and the front angle is positive when the electrosurgical instrument is in an unactuated state;
	 Wherein the back grip forms a back angle with a second perpendicular axis that is perpendicular to the axis of the electrosurgical instrument: wherein the back angle is negative when the electrosurgical instrument is in the unactuated state;
Wherein the back grip forms a back angle with a second perpendicular axis that is perpendicular to the axis of the electrosurgical instrument: wherein the back angle is negative when the electrosurgical instrument is in the unactuated state;
	Wherein the back angle is negative when the electrosurgical instrument is in an actuated state;
And the front angle is negative when the electrosurgical instrument is in the actuated state (Fig. 9; [0055]-[0057]).
As disclosed by Butler in paragraphs [0055]-[0057] and Fig. 9, the device includes bendable portion 90b, which allows the first and second body parts to be moved together during actuation. During actuation, due to said bendable portion, the back angle of the back grip angle can remain negative and the front angle of the finger grips can change. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claims 6 and 7, the combination of Butler and Garito teaches wherein the lower malleable region has a spring coefficient and the spring coefficient is sufficient to retract the first body part from the second body part when the electrosurgical instrument is released from an actuated state ([0055] – bendable portion 90b inherently has a spring coefficient given the known properties of elastic materials).

Regarding claim 8, the combination of Butler and Garito teaches wherein the spring coefficient is sufficient to retract the first body part from the second body part in conjunction with another spring element when the electrosurgical instrument is released from the actuated state (Butler [0055]; Garito Fig. 3: compression spring 34).

Regarding claim 9, the combination of Butler and Garito teaches wherein the finger grip has a plurality of recesses for fitting a respective plurality of fingers (Annotated Fig. 9: finger grips). 

Regarding claim 10, the combination of Butler and Garito teaches wherein the back grip has at least one recess for a thumb (Annotated Fig. 9: thumb grip). 

Regarding claim 11, the combination of Butler and Garito teaches wherein the second upper rigid member supports an electrode (Garito Fig. 3: bipolar electrodes 24 – in the modified device of Butler in view of Garito, the electrode assembly would be supported by the entire handpiece assembly, including the first body part and second body part).

Regarding claim 13, Butler teaches a method for performing surgery with an instrument, comprising: providing a handpiece with: 
a first body part slidably engaged with a second body part (Annotated Fig. 9: first body part, second body part); 
a first upper rigid member connected to the first body (Fig. 9: palm portion 90c);
a second upper rigid member connected to the second body part (Fig. 9: 90a);
wherein the first upper rigid member is connected to the second upper rigid member at a fulcrum (Fig. 9: threaded retainer 91b, arced slot 90g); 
a back grip extending from the pivot point of the first upper rigid member (Annotated Fig. 9: back grip), 
a finger grip extending from the pivot of the second upper rigid member (Annotated Fig. 9: finger grip):
a lower malleable region, wherein: a first end of the lower malleable region connects to the back grip at an end of the back grip opposite of the first pivot point (Fig. 9: bendable portion 90b; [0055]); 
a second end of the lower malleable region connects the finger grip at an end of the finger grip opposite of the second pivot (Fig. 9); wherein the lower malleable region is more elastic than the first upper rigid member, second upper rigid member, back grip, and finger grip (Fig. 9; [0055]);
 squeezing the finger grip toward the back grip to flex and compress the lower malleable region such that a portion of the lower malleable region extends downwardly with respect to the device to move the first body part toward the second body part to actuate the electrosurgical instrument ([0057] – Although Butler does not explicitly state or show bendable portion 90b extending when squeezed by the operator, due to its inherent elasticity and flexibility, the handpiece of Butler may extend when compressed. If the prior art structure is capable of performing the intended use, then it meets the claim.). 
	Butler fails to teach a bipolar electrode connected to the first body part and wherein the upper rigid members are connected to their respective body parts via pivots. 
	However, Garito teaches a bipolar electrode connected to the first body part (Fig. 1: active bipolar tips 24); a first upper rigid member connected to the first body part at a first pivot (Fig. 1: post 112); and a second upper rigid member connected to the second body part at a second pivot (Fig. 1: post 110).
	As described above, Butler and Garito are analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Butler to include an electrode assembly at the treatment end of the device and to connect the handle to the body portions via pivots. The method of use inherently flows from the structure of the prior art references separately and in combination, because both Butler and Garito disclose squeezable handpieces for minimally invasive surgical instruments. 

Regarding claims 14-17, the combination of Butler and Garito teaches wherein: the finger grip forms a front angle with a first perpendicular axis, wherein the first perpendicular axis is perpendicular to an axis of the electrosurgical instrument; and the front angle is positive when the electrosurgical instrument is in an unactuated state;
	 Wherein the back grip forms a back angle with a second perpendicular axis that is perpendicular to the axis of the electrosurgical instrument: wherein the back angle is negative when the electrosurgical instrument is in the unactuated state;
Wherein the back grip forms a back angle with a second perpendicular axis that is perpendicular to the axis of the electrosurgical instrument: wherein the back angle is negative when the electrosurgical instrument is in the unactuated state;
	Wherein the back angle is negative when the electrosurgical instrument is in an actuated state;
And the front angle is negative when the electrosurgical instrument is in the actuated state (Fig. 9; [0055]).
Although Butler does not explicitly describe the change of angles during actuation of the handpiece, the inherent elasticity of bendable portion 90b ([0055]-[0057]) would allow for the front angle to change when the handle is squeezed. Squeezing a flexible, bendable handle will compress said handle, which would cause the angle of the finger grips to become negative in an actuated configuration. 
Response to Arguments
Applicant’s arguments filed 20 May 2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the primary reference (Ellman US 2017/0333118 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s argument that Garito does not teach a lower malleable region that is more elastic than the upper rigid members is not found persuasive because Garito is not used in the new ground of rejection to teach a malleable lower region. Garito is only used to modify the surgical device of Butler to teach a bipolar electrode assembly at the distal end and connecting the upper members of the handle to the respective body parts via pivots. 
Regarding Applicant’s argument that Garito does not teach a handle that flexes or compresses, Examiner respectfully disagrees. The lower region of the handle taught by Garito must flex or compress when squeezed by the operator in order for ends 102 and 104 to move toward each other. If the lower region were completely rigid and inflexible, then actuation of the device could not occur. However, in view of the new ground of rejection, Garito is not used to teach a handle with a flexible lower region of a handle.  

Conclusion
Accordingly, claims 1-17 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th 9AM~5PM, F 9AM~12PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, 
Art Unit 3794                                                                                                                                                                                                        


/M.N.D./Examiner, Art Unit 3794